DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 06/22//2022.   Therefore, Claims  1-20  are pending and have been considered below.
 
Response to Arguments
3.	Applicant's arguments filed on06/22/2022 have been fully considered but they are not persuasive.
3A.	Regarding the argument  bridging page 7, second  paragraph to page 8,  second paragraph, the Examiner respectfully disagrees with Applicant’s position, that, 
“Applicant respectfully disagrees and asserts that Tabb is directed exclusively to the detection of parking lots, and cannot be employed to detect on-street parking as recited in Claim 1.”
It is  still Examiner’s position that, Tabb has the teachings of street parking, at least  See “Parking lot detection system includes multiple modules, first, second , third and fourth level modules “, [0003])..“The second level module may include a road marking detection (RMD) module. The RMD module may process the remotely-sensed imagery to identify lines within the imagery including road lines and parking lot lines, i.e. marking lines”, [0005])..“ The RMD module 62 may process the remotely-sensed imagery 42 to detect and identify lines 64 within a parking lot 44 or lines 64 that are part of a road, i.e. marking lines 64. RMD module 62 may require panchromatic images or other suitable high-resolution images to extract the marking lines 64 because the marking line 64 features are less than a pixel in width and may not be available to an acceptable degree of accuracy in lower-resolution imagery. RMD module 62 may process and analyze the high-resolution images 42 to extract marking lines 64 that may include street centerlines as well as parking row lines 46. As shown in FIG. 4, RMD module 62 may highlight parking row lines 46 and marking lines 64. In some embodiments, the images may indicate parking row lines 46 and marking lines 64 with colors or other appropriate indicators”, [0039]).
3B.	Regarding the argument  on page 8,  third paragraph, the Examiner respectfully disagrees with Applicant’s position, that, 
“As noted above, Tabb is explicitly and exclusively directed to parking lot detection. Tabb is in fact completely silent regarding detecting on-street parking. Although the Office Action alleges that "determining a presence of on-street parking" is an obvious extension of the disclosure of Tabb, Applicant respectfully submits that "determining a presence of on-street parking" cannot be an obvious extension when Tabb explicitly teaches the exclusion of roads from consideration. Tabb teaches utilizing a CAD module that may factor in databases such as OPENSTREETMAPTM for the express purpose of omitting roads from the program's consideration. This makes sense for the disclosure of Tabb since the purpose of Tabb is to teach a method of parking lot detection. The detection of a parking lot is different than considering on- street parking, for which Applicant teaches a plurality of techniques and methods in the present disclosure which exceed the scope and content of the cited references. Since Tabb teaches the exclusion of roads to avoid the error of mistaking roads for parking lots, one of ordinary skill in the art would not be able to achieve or consider detecting on-street parking by following the teaching of Tabb. Therefore, Applicant submits that Tabb actually teaches away from "determining a presence of on-street parking" as recited by some form or fashion by independent Claims 1, 8, and 15.”.
It is still Examiner ‘s apposition that,  the Second module , CAD module 52 is a concrete/asphalt detection module.[0035]). “The CAD module 52 may also account for roads and other concrete 54 and asphalt 56 areas that may be mistaken for parking lots 44. For example, the CAD module 52 may factor in ancillary databases such as OPENSTREETMAP.TM. that contain linear road features including centerlines for most of the world's roads, as well as metadata related to road type and lane count. This road information can be used to mask asphalt and concrete detection, so that roads are not considered.”, [0037])
The database contains centerline of the roads, and metadata related to road type and lane count, that information of the road is not considered. These information do not pertain to  street parking.
  And Tabb  teaches, “RMD module 62 may process and analyze the high-resolution images 42 to extract marking lines 64 that may include street centerlines as well as parking row lines 46. As shown in FIG. 4, RMD module 62 may highlight parking row lines 46 and marking lines 64. In some embodiments, the images may indicate parking row lines 46 and marking lines 64 with colors or other appropriate indicators. [0039]).  Therefore, Tabb has the teachings of street parking.

3C.	Regarding the argument  bridging  page 8,  last paragraph,  to page 9 last   paragraph, the Examiner respectfully disagrees with Applicant’s position, 
  “that Koutaki fails  to teach "wherein generating cluster lines for the one or more clusters of vehicle objects; map matching the cluster lines for the one or more clusters of vehicles objects to a map of the geographic region" as recited by independent Claim 1.”
It is still Examiner ‘s apposition that , Koutaki has  such teachings 
“Detecting vehicles using Haar-like detector and AdaBoost used in face recognition” (3.3) (Page 375 last paragraph) ..”as parking spaces are of an even simpler form than vehicles, they are detected using template match…[3.4], page 376], .
Selecting the parking spaces to be processed, grouping parking spaces,…(page 377)
“Normalized cross-correlation ((NCC) was used for matching”…[page 379], Fig.11).
Therefore, Koutaki has  the teachings  of generating cluster of lines and  map matching.
 
3D.	Regarding the argument   on page 10, first  paragraph   the Examiner respectfully disagrees with Applicant’s position, that, “Applicant submits that the Office Action has failed to establish a prima facie case of obviousness in alleging that Koutaki teaches elements of the claims without specific correlation between the recited claim elements and the disclosure of Koutaki.”
It is still the Examiner’s apposition that, Tabb is directed toward  remotely sensing digital images (Tabb :[0002]) parking lot detection system having modules processing and analyzing  remotely sensed images to automatically identifying parking lots ( spaces) within a region  ( Tabb:[0003]). Remotely senses images having zero or more parking lots [0010],  RMD module  processing and analyzing the high-resolution images 42 to extract marking lines 64 that may include street centerlines as well as parking row lines 46”, [0039]).  However, Koutaki is directed toward extraction of parking lot structure from aerial image in urban areas using a Haar-like detector and AdaBooster and Normalized cross-correlation (NCC) techniques for image extraction and matching.  See Koutaki : Page 374 [3.1]  to page 382, [5].
 It would have been obvious to one of ordinary skill in the art, having the teachings of Tabb and Koutaki  before him before the effective filing date of the claimed invention  to modify the systems of Tabb, to include the  teachings ( Digital surface model (DSM) and Haar-like detector and AdaBoost) of  Koutaki  and configure with the system of Tabb  in order to detect vehicle using Haar-like detector and AdaBoost. Motivation to combine the two teachings is, to achieve map matching.   

3E.	Regarding  applicants argument, bridging page 11, second para to page 12,  second para,  “ Koutaki is silent regarding on-street parking, and similar to Tabb, is directed explicitly and exclusively to parking lot detection. As such, road segments are not identified for parking areas, and it follows that alignment tolerances between road segments, or any other subsequent action or calculation made thereafter, is similarly not identified. In fact, the Koutaki reference shows an example where the disclosed system attempts to extract a parking lot boundary in a parking lot that has a road adjacent to it. The system mistakenly encompasses the road into the parking lot structure, and this is in fact cited as an overfitting error by Koutaki. See Koutaki, FIG. 13d and associated disclosure. This is because the disclosure of Koutaki does not identify road segments or the like for consideration of parking and is not able make calculations between nearby roads and parking spaces or parking lots. On page 374, Koutaki teaches that the system removes anything outside of parking lots such as "vehicles on local streets or white lines on roads." Further, Koutaki teaches "... parking spaces are grouped on the basis of the geometric parking lot model outlines in Subsection 2.1." In this, Koutaki details a parking lot structure that excludes the potential for on-street parking to which Claim 2 is at least partially directed. Therefore, Applicant submits that Koutaki fails at least to teach "wherein the predetermined criteria with respect to the road segment comprises a predefined alignment tolerance between the 
cluster line and the road segment"  
It is still the Examiner’s apposition that, Tabb has the teachings of Street parking  See at least [0039]. And Koutaki See at least  “Grouping : page 376 last paragraph to page 377  second last paragraph).

3F: 	Regarding applicants argument bridging page 12, second paragraph  to page 13, second para, in that, “Tabb fails to teach on-street parking, the consideration of parking spaces on streets, or the identification of road segments for parking purposes. As such, Tabb is silent regarding any calculations between nearby roads and parking spaces or parking lots used in the identification of on-street parking.”
“Koutaki is similarly deficient as Tabb demonstrated above. FIG 13b is entirely devoid of any similarities to the claimed element. In FIG 13b, taken alone or in context, there is no consideration of a road segment or on-street parking. Therefore, Applicant submits that the cited references, taken alone or in proper combination, fail at least to teach "wherein the predetermined criteria with respect to the road LEGALO2/4152373 1vlReply to Office Action of March 23, 2022segment further comprises a predefined distance from the road segment" as recited by some for or fashion by dependent Claims 3, 10, and 17.”

It is still the Examiner’s apposition that, Tabb has the teachings of Street parking  See at least [0039]. And Koutaki See at least  “Grouping : page 376 last paragraph to page 377  second last paragraph).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
5.	Claims 1-4, 6, 8-11,13, 15-18, and 20  are  rejected under 35 U.S.C. 103 as being unpatentable over Tabb (USP 2015/0104070) in view of Koutaki et al. (“Extraction of Parking Lot Structure From Aerial Image in Urban Areas”, International Journal of Innovative Computing, Information and Control Volume 12, Number2, April 2016).
As Per Claim  1, Tabb teaches, a method for determining a  parking, wherein the method is implemented by a processor including memory and computer program code, the method (Abstract) comprising: receiving an aerial image of a geographic region; ([0009], [0010], [0032-0033]); applying an object detection algorithm to the received aerial image to identify vehicle objects within the aerial image;([0034] [0063]); identifying one or more clusters of vehicle objects within the aerial image; [0006], [0035], abstract, [0010]); and identifying on-street parking  ([0039]) for a road segment in response to a cluster line of the cluster lines for the one or more clusters of vehicle objects satisfying predetermined criteria with respect to the road segment.  ([0042-0062], Figs. 5-10).
However, Tabb does not explicitly teach, determining a  presence of on-street parking. However, Tabb teaches, Parking  lot detection (PLD) system,“the parking lot detection (PLD) system includes multiple modules that process and analyze at least one remotely-sensed image to automatically identify parking lots within a region. The multiple detection modules may include first, second, third, and fourth level detection modules”, [0003]).“The second level module 60 may include a road marking detection (RMD) module 62. Both road lanes and also parking lot spots are typically marked with white or yellow lines”, [0038]). “The RMD module 62 may process the remotely-sensed imagery 42 to detect and identify lines 64 within a parking lot 44 or lines 64 that are part of a road, i.e. marking lines 64. RMD module 62 may require panchromatic images or other suitable high-resolution images to extract the marking lines 64 because the marking line 64 features are less than a pixel in width and may not be available to an acceptable degree of accuracy in lower-resolution imagery. RMD module 62 may process and analyze the high-resolution images 42 to extract marking lines 64 that may include street centerlines as well as parking row lines 46. As shown in FIG. 4, RMD module 62 may highlight parking row lines 46 and marking lines 64. In some embodiments, the images may indicate parking row lines 46 and marking lines 64 with colors or other appropriate indicators.”[0039].
Therefore, it would have been obvious to one ordinary skill in the art to recognize that Tabb has the teachings of Street parking ( marking lines 64 See Fig.4).
However  Tabb does not  explicitly teach, generating cluster lines for the one or more clusters of vehicle objects;  map matching the cluster lines for the one or more clusters of vehicle objects to a map of the geographic region. 
In a related field of art, Koutaki  et al. ( Koutaki) teaches, Extraction of Parking Lot Structure From Aerial Image in Urban Areas , wherein  generating cluster lines for the one or more clusters of vehicle objects; map matching the cluster lines for the one or more clusters of vehicle objects to a map of the geographic region;  (via generating cluster of lines and  map matching, See  “Detecting vehicles using Haar-like detector and AdaBoost used in face recognition” (3.3) (Page 375 last paragraph) ..”as parking spaces are of an even simpler form than vehicles, they are detected using template match”…[3.4], page 376], .”Selecting the parking spaces to be processed, grouping parking spaces,…(page 377) “Normalized cross-correlation ((NCC) was used for matching”…[page 379], Fig.11), See  page 374,  second para to page  382 last para, Figs. 4-14),
It would have been obvious to one of ordinary skill in the art, having the teachings of Tabb and Koutaki  before him before the effective filing date of the claimed invention  to modify the systems of Tabb, to include the  teachings ( Digital surface model (DSM) and Haar-like detector and AdaBoost) of  Koutaki  and configure with the system of Tabb  in order to detect vehicle using Haar-like detector and AdaBoost. Motivation to combine the two teachings is, to achieve map matching.   
As per Claim 2, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein the predetermined criteria with respect to the road segment comprises a predefined alignment tolerance between the cluster line and the road segment, (Koutaki :  via page 374,  second para to page  382 last para, Figs. 4-14).
As per Claim 3, Tabb as modified by Koutaki   teaches the limitation of Claim 2. However, Tabb  in view of Koutaki teaches, wherein the predetermined criteria with respect to the road segment further comprises a predefined distance from the road segment. (Tabb : Fig.8), Koutaki : Fig.13b).  
As per Claim 4, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein identifying one or more clusters of vehicle objects within the aerial image comprises: identifying a group of vehicle objects as a cluster in response to the vehicle objects of the group being within a predefined distance of at least one other vehicle object of the group and the vehicle objects of the group having a long dimension of their respective bounding boxes within a predetermined degree of alignment with one another. (Tabb : [0043-0049], Fig.6)
As per Claim 6, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki teaches, wherein receiving an aerial image of a geographic region comprises receiving a cropped image of a geographic region, the method further comprising reconstructing a plurality of cropped images of the geographic region in response to identifying one or more clusters of vehicle objects within the cropped image of a geographic region. (Koutaki : Fig.12 b , Final result) 
Claim 8  is being rejected using the same rationale as claim 1.
Claim 9 is being rejected using the same rationale as claim 2.
Claim 10 is being rejected using the same rationale as claim 3.
Claim 11 is being rejected using the same rationale as claim 4.
Claim 13 is being rejected using the same rationale as claim 6.
Claim 15 is being rejected using the same rationale as claim 1.
Claim 16 is being rejected using the same rationale as claim 2.
Claim 17 is being rejected using the same rationale as claim 3.
Claim 18 is being rejected using the same rationale as claim 4. 
Claim 20 is being rejected using the same rationale as claim 6.
 
6.	Claims 7 and 14 are  rejected under 35 U.S.C. 103 as being unpatentable over Tabb (USP 2015/0104070) in view of Koutaki et al. (“Extraction of Parking Lot Structure From Aerial Image in Urban Areas”, International Journal of Innovative Computing, Information and Control Volume 12, Number2, April 2016)  in view of Dorum et al. (USP 2016/0239983 A1).
As per Claim 7, Tabb as modified by Koutaki   teaches the limitation of Claim 1. However, Tabb  in view of Koutaki  does not explicitly teach, wherein in response to identifying on-street parking for a road segment, the method further comprises: providing route guidance to the on-street parking for the road segment proximate a destination of the route guidance.  
In a related field of Art, Dorum et al. (Dorum) teaches, method and apparatus for generating map geometry based on a received image and prob data, wherein, 
 in response to identifying on-street parking for a road segment, the method further comprises: providing route guidance to the on-street parking for the road segment proximate a destination of the route guidance.([0033], [0034]).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Tabb and Koutaki  and Dorum before him  before the effective filing date of the claimed invention  to modify the systems of Tabb, to include the map generation apparatus teachings  (apparatus) of  Dorum and configure with the system of Tabb  in order to obtain navigation device, and compile geographic data  to organize or configure the data for performing navigation-related functions or services, such as route calculation  route guidance, map display, speed calculation, distance and travel time functions, and other functions, by a navigation device.  Motivation to combine the two teachings is, to achieve/facilitate  navigation direction.   

Claim 14 is being rejected using the same rationale as claim 7.

Allowable Subject Matter
7.	Claims 5, 12 and 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663